Citation Nr: 1607890	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-45 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

This case was previously before the Board in July 2012 when the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) to schedule a Board videoconference hearing.  In January 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  Therefore, the Board finds that the AOJ substantially complied with the July 2012 Board remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board acknowledges that the issues of service connection for sinusitis, bronchial infections, and asthmatic bronchitis have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.





FINDINGS OF FACT

1. The Veteran had mild left inguinal hernia in service that resolved prior to service separation.

2. The Veteran does not have a current hernia, including any residuals of a hernia.


CONCLUSION OF LAW

The criteria for service connection for a hernia are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in January 2008, prior to the initial AOJ adjudication of the claim for service connection for a hernia in the September 2008 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. 
§ 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, the relevant VA examination report, the January 2016 Board hearing transcript, and the Veteran's written statements.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duties to assist the Veteran in locating records pertaining to the appeal have been satisfied.  See  38 C.F.R. § 3.159.

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA provided the Veteran with a VA examination in September 2009.  The Board finds the September 2009 VA examination report to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, and the Veteran refused all examinations for hernia.  The September 2009 VA examination report contains all the findings needed to decide the issue on appeal, including the Veteran's history, especially in light of the Veteran's reports of no current symptoms or complaints pertaining to a hernia, as explained below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

During the January 2016 Board videoconference hearing, to assist the Veteran, the VLJ conducting the hearing discussed the existing evidence and the evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to 
(1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked).  Specifically, the VLJ clarified for the record the issue on appeal and informed the Veteran that the evidence does not show that the Veteran has a current hernia disability, and advised the Veteran to provide evidence of any current hernia disability.  The Veteran's representative and the VLJ asked questions to ascertain the extent of any current hernia disability.  No pertinent evidence that might have been overlooked or that might substantiate the claim was identified by the Veteran or the representative. 

Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for service connection.  The Veteran's representative and the VLJ asked questions to elicit the Veteran's contentions and testimony regarding the in-service hernia, as well as the presence of a current hernia disability.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for a Hernia 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Hernia is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309 do not apply to the claim for service connection for a hernia.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Lay evidence can be competent and sufficient evidence of a diagnosis if 
(1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran requests service connection for a hernia because he had a hernia in service.  He testified at the Board hearing that following the injury in service he was sore for about a month and then he did not have any other problems with it.  He testified that he currently has a small knot at the location of the hernia, but otherwise does not now have any problems with it.  The Veteran testified that he filed the claim for service connection with VA so, if he had hernia problems in the future, the connection to service would already be established. 

The Board finds that the Veteran had a mild left inguinal hernia in service that resolved prior to service separation.  An August 27, 1985 service treatment record shows complaints of pain in the groin area, and an assessment of mild left inguinal hernia.  An August 30, 1985 service treatment record shows that the Veteran reported that the groin was less sore than before, and the service clinician assessed a possible mild left inguinal hernia and indicated a plan for the Veteran to return to full duty.  However, the remaining service treatment records show no treatment, complaints, of diagnoses relating to a hernia at any time in service after August 1985.  Furthermore, the January 1987 service separation examination report shows a normal clinical evaluation of the abdomen and viscera (including hernia), and a concurrent report of medical history shows that the Veteran denied rupture/hernia.  During the January 2010 Board hearing, the Veteran reported that the in-service hernia lasted for about a month and that he had no issues with it afterwards. 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran has a current hernia disability.  The evidence further shows no current complaint, diagnosis, or treatment for a hernia, or any associated residuals.  While the November 2008 NOD shows that the Veteran reported that he currently has hernia-related problems, the September 2009 VA examination report shows that the Veteran denied having any pain, swelling, sticking, or pricking sensations, and indicated that he had no current abdominal or hernia complaints.  The Veteran refused all hernia examinations during the September 2009 examination.  Furthermore, private treatment records dated in February 2008 and July 2010 show specific clinical findings of no hernia.  During the January 2016 Board hearing, the Veteran testified that he did not undergo any hernia surgery, and that he has had no problems with a hernia after the one-month period from the August 1985 in-service hernia.  The Veteran indicated that, other than a small knot in the location of the August 1985 hernia, he has had no more hernia problems.

The Veteran, as a lay person, is competent to report experiencing any symptoms that come to him through the senses at any given time, including any partially observable symptoms of a hernia.  See Dorland's Illustrated Dictionary 841-844 (30th ed. 2003) (defining hernia as the protrusion of a loop or knuckle of an organ or tissue through an abnormal opening).  The Veteran has denied current symptoms and a history of hernia after the August 1985 in-service hernia.  The weight of the evidence demonstrates that the Veteran does not currently have a disability of hernia, including any residuals.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the weight of the lay and medical evidence of record shows no current hernia "disability" at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for a hernia; therefore, the appeal must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a hernia is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


